DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claims, as amended, Examiner agrees with Applicant’s arguments (see pages 8-12 of “Remarks” filed 3/28/2022). 
Regarding claim 9, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An image displacement device, comprising: 
a first grating switchable between a diffracting state and a non-diffracting state having a first surface and a second surface opposite the first surface, the first surface being capable of receiving an image beam, and the second surface being capable of outputting the image beam; 
a second grating switchable between the diffracting state and the non-diffracting state and being disposed downstream from the first grating in a light path, the second grating having a third surface and a fourth surface opposite the third surface, the third surface being capable of receiving the image beam, and the fourth surface being capable of outputting the image beam; 
a third grating switchable between the diffracting state and the non-diffracting state and being disposed downstream from the second grating in the light path, the third grating having a fifth surface and a sixth surface opposite the fifth surface, the fifth surface being capable of receiving the image beam, and the sixth surface being capable of outputting the image beam; and 
a fourth grating switchable between the diffracting state and the non-diffracting state and being disposed downstream from the third grating in the light path, the fourth grating having a seventh surface and a eighth surface opposite the seventh surface, the seventh surface being capable of receiving the image beam, and the eighth surface being capable of outputting the image beam, wherein the image beam outputted from the eighth surface is capable of being projected on four different positions on a same plane, and the four different positions are not all aligned in a same line.
Regarding claim 21, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An image displacement device, comprising: 
a first grating switchable between a diffracting state and a non-diffracting state having a first surface and a second surface opposite the first surface, the first surface being capable of4858-4998-5561, v. 1Application No. 16/445,967Attorney Docket No. 3722/1319PUS1 Response to Office Action dated 27 Dec 2021Page 6 of 13receiving an image beam, and the second surface being capable of outputting the image beam; 
a second grating switchable between the diffracting state and the non-diffracting state and being disposed downstream from the first grating in a light path, the second grating having a third surface and a fourth surface opposite the third surface, the third surface being capable of receiving the image beam, and the fourth surface being capable of outputting the image beam; 
a third grating switchable between the diffracting state and the non-diffracting state and being disposed downstream from the second grating in the light path, the third grating having a fifth surface and a sixth surface opposite the fifth surface, the fifth surface being capable of receiving the image beam, and the sixth surface being capable of outputting the image beam; and 
a fourth grating switchable between the diffracting state and the non-diffracting state and being disposed downstream from the third grating in the light path, the fourth grating having a seventh surface and a eighth surface opposite the seventh surface, the seventh surface being capable of receiving the image beam, and the eighth surface being capable of outputting the image beam, wherein the image beam outputted from the eighth surface is capable of being projected on four different positions, and a shortest distance between two of the four different positions is substantially equal to a shortest distance between the other two of the four different positions.
Claims 10-20 and 22-28 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883